133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Allison G. Ghylin, Appellant,v.William Clinton, as representative of U.S. Government andCongress, Appellee.
No. 97-4394.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 2, 1998Filed:  Feb. 2, 1998

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Allison G. Ghylin appeals the district court's1 order dismissing Ghylin's suit for lack of jurisdiction.  Because we agree with the district court's conclusion that the complaint presented no cognizable or justiciable matter, see Berger Levee Dist., Franklin County, Mo. v. United States, 128 F.3d 679, 680-81 (8th Cir.1997) (concerning existence of federal question jurisdiction), we affirm.  See 8th Cir.  R. 47A(a).



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota